Garrison', J.
(dissenting). The opinion of Mr. Justice Bergen states the pertinent facts of this case so fully and the pertinent rules of law so fairly that if it were not for his conclusion that the negligence of the defendant could not be inferred therefrom I could concur in the opinion as amply justifying my conclusion that the negligence of the defendant was not only inferable, but had been prima, facie made out.
This general concurrence in the statements of the opinion extends to its specific statement of the legal relation of the parties and of the kind and degree of care that was owing by the defendant to the plaintiff as its passenger. I think it also extends to the statement that when the defendant had landed the plaintiff in the highway its responsibility to him for the safety of the highway and its incidents was at an end, or perhaps never existed.
The point at which we part company is not one either of fact or of law, but is rather a conclusion of fact that consti*734tutes the entire logical groundwork of, the result reached by the opinion. This conclusion of fact is that plaintiff’s injury resulted from an unsafe condition incident, to the highway for which the defendant was not legally responsible, whereas I think that the plaintiff’s injuries resulted from an abnormal condition of the car which he had just left and which had not passed on so as to .be beyond the probable contingence of its inflicting such injury upon him. The distinction is both clear and conclusive of the present case. For if it be admitted that the defendant was under no duty to safeguard its late passenger with, respect to dangers incident to the public highway in which it had set him down in a place of safety, which is what the opinion holds, it by no means follows that it enjoyed a like immunity with respect to an injury resulting from the dangerous condition of its own property occasioned by the carelessness of its own servants. It may be that when the defendant had exercised reasonable care in the selection of the place in the public street at which to let the. plaintiff off its car its duty to him for the condition, or dangers of the street qua street was at an end; but its duty to use reasonable care that he should not be injured by an abnormal condition of its car was a continuing one that lasted as tong-as there was a reasonable probability that such injury might result from such condition. That such abnormal condition of .the defendant’s car, if dangerous and likely to occasion injury to passengers just alighted therefrom, would, if caused by the carelessness of defendant’s servants, lay the foundation for a legal action, would seem, upon general principles, to be so clear that it is only by regarding such danger as merely an incident of the highway for which the defendant was not responsible that its controlling effect in the present case can be avoided.
If such danger, however, be regarded as due to a careless disarrangement or maladjustment of' the defendant’s ear that was likely to occasion to passengers the very accident that befell the plaintiff, there is no sound principle of law that will absolve the defendant from responsibility for such careless act of its servants.
*735Whether the condition of the defendant’s car by which the plaintiff was injured was due to the carelessness of the defendant’s servants, and whether such condition was an abnormal one likely to occasion such an accident as the plaintiff’s wrere surely questions of fact that must, under our trial system, be answered one way or the other by a jury.
The foregoing, without further elaboration, will indicate why I think the nonsuit in this case was legal error and will sufficiently suggest to those of my brethren who think the nonsuit was proper the ground upon which I differ from them.
For affirmance—The Chibe Justice, Swayze, Reed, Bergen, Voorhees, Minturn, Bogert, Dill, J.J. 8.
For reversal—Ti-ie Chancellor, Garrison, Trenci-iard, Parker, Vredenburgit,'Vroom, Green, J.J. 7.